Citation Nr: 1702312	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-35 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure.

2.  Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.

3.  Entitlement to an increased disability rating for right knee chondromalacia with degenerative arthritis, evaluated as 10 percent disabling prior to April 17, 2012, and as 30 percent disabling thereafter.

4.  Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia with degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1974 to May 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board.  A videoconference hearing was scheduled for July 28, 2016, at the San Diego RO; however, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active service; symptoms of hypertension and diabetes were not continuous or unremitting in service, did not manifest to any degree within one year of separation from active service, and have not been continuous or unremitting since service separation; and there is no medical nexus between the current hypertension or diabetes and active service.

2.  Prior to April 17, 2012, the Veteran's right knee disability was manifested by complaints of pain and difficulty with prolonged standing and walking; objective findings included flexion to no worse than 130 degrees even with pain and following repetition, extension to no worse than 0 degrees even with pain and following repetition, X-ray studies that showed arthritis, no ankylosis, no meniscal abnormalities, and negative ligament testing.

3.  From April 17, 2012, the Veteran's right knee disability was manifested by complaints of pain and difficulty with prolonged standing and walking; objective findings included flexion to no worse than 100 degrees even with pain and following repetition, extension to no worse than 20 degrees even with pain and following repetition, X-ray studies that showed arthritis, no ankylosis, and negative ligament testing.

4.  Prior to April 17, 2012, the Veteran's left knee disability was manifested by complaints of pain and difficulty with prolonged standing and walking; objective findings included flexion to no worse than 130 degrees even with pain and following repetition, extension to no worse than 0 degrees even with pain and following repetition, X-ray studies that showed arthritis, no ankylosis, no meniscal abnormalities, and negative ligament testing.

5.  From April 17, 2012, the Veteran's left knee disability was manifested by complaints of pain and difficulty with prolonged standing and walking; objective findings included flexion to no worse than 100 degrees even with pain and following repetition, extension to no worse than 25 degrees even with pain and following repetition, X-ray studies that showed arthritis, no ankylosis, a meniscectomy with no residuals, and negative ligament testing.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met, including on a presumptive basis.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for type II diabetes mellitus have not been met, including presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Prior to April 17, 2012, the criteria for a disability rating in excess of 10 percent for the right knee disability were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2015).

4.  From April 17, 2012, the criteria for a disability rating in excess of 30 percent for the right knee disability were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2015).

5.  Prior to April 17, 2012, the criteria for a disability rating in excess of 10 percent for the left knee disability were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2015).

6.  From April 17, 2012, resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent disability rating for the left knee disability are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2015).





[CONTINUED ON NEXT PAGE]

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension and Diabetes

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension or diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates current diagnoses of hypertension and diabetes.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with either hypertension or diabetes within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hypertension or diabetes, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  Under the current regulations, presumptive service connection is warranted for type II diabetes mellitus, among other disorders.  38 C.F.R. § 3.309(e).  Presumptive service connection for diabetes as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends his current hypertension and diabetes are related to herbicide exposure during active service.  He has not provided any additional information regarding the nature or location of his claimed herbicide exposure during service.  

At the outset, the Board notes that VA regulations specify that the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In addition, VA regulations specify that hypertension must be confirmed by readings taken two or more times on at least three different days.  Id., Note (1).

Turning to the Veteran's claim of herbicide exposure, the Board finds that the weight of the evidence demonstrates that there was no herbicide exposure during active service.  Although his DD Form 214 indicates that he had just over two years of foreign and/or sea service, there is no indication on that form that he had service in Vietnam.  Moreover, a May 2011 PIES response indicates that there is no evidence in his file that he had any service in Vietnam.  In addition, at a March 2011 VA examination, the Veteran reported that he did not participate in any combat activity.  Finally, he has not specifically contended that he served in Vietnam.  Despite requests by VA for more specific information regarding the nature and location of his herbicide exposure (see, e.g., March 1, 2011 letter), the Veteran has not provided any more detail regarding his claimed herbicide exposure.

For these reasons, the Board finds that the weight of the evidence is against a finding of herbicide exposure during active service.  Thus, even though the Veteran has been diagnosed with diabetes mellitus, which is specifically listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), a medical nexus may not be presumed as a matter of law because the Veteran does not meet the requirements of 38 C.F.R. § 3.307(a)(6) or herbicide exposure.  Moreover, hypertension is not listed among the diseases subject to presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).    

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, 34 F.3d at 1043-1044.

Turning to the medical evidence of record, the Veteran's service treatment records are negative for any report, complaints, findings, treatment, or diagnosis of either hypertension or diabetes.  Indeed, at a January 1977 Medical Board examination, the Veteran checked "no" next to "high or low blood pressure" and "sugar in urine" on his Report of Medical History, providing highly probative evidence against a finding of chronic hypertension and diabetes symptoms during active service.  Moreover, clinical evaluation of the vascular and endocrine systems was marked as normal, and blood pressure was recorded as 110/70.  

Following separation from active service in 1977, the only documentation of treatment or diagnosis of hypertension or diabetes is found in a February 2011 VA treatment note.  At that visit, the Veteran's blood pressure was recorded as 158/94, and he was diagnosed with uncontrolled hypertension.  It was also noted that he had a history of diabetes along with current symptoms of diabetes, and that he was to bring additional information regarding previous diabetes medications (see Virtual VA, CAPRI entry 4/26/12, Nurse Practitioner Outpatient Note dated 2/23/11,  p. 4).

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting either hypertension or diabetes during active service, and that symptoms of those disorders were not continuous or recurrent in service.  As noted above, service treatment records are entirely negative for any symptoms of hypertension or diabetes.  

If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the preponderance of the evidence demonstrates that symptoms of hypertension and diabetes have not been continuous or recurrent since separation from active service in May 1977.  As noted above, the January 1977 Medical Board examination report is silent as to any symptoms of either hypertension or diabetes.  

Following separation from service in May 1977, as noted above, the evidence of record does not show any complaints, diagnosis, or treatment for hypertension or diabetes until January 2011, when he filed his claim for service connection.  The first medical documentation of the claimed disorders was one month later, as described above.     

The absence of post-service complaints, findings, diagnosis, or treatment for hypertension or diabetes for more than three decades after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of either hypertension or diabetes after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of hypertension or diabetes have not been continuous or recurrent since service separation includes VA treatment records from the 1980s that do not include any mention of either hypertension or diabetes, providing highly probative evidence against a finding of continuous or recurrent symptoms of hypertension or diabetes since active service.  

The Board also finds that the preponderance of the evidence demonstrates that neither hypertension nor diabetes manifested to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no hypertension or diabetes symptoms during the one year period after service, and no diagnosis or findings of hypertension or diabetes of any severity during the one year post-service presumptive period.  Indeed, as noted above, the evidence does not demonstrate a diagnosis of either disorder until 2011, when they were first mentioned in VA treatment records.  For these reasons, the Board finds that neither hypertension nor diabetes manifested to a compensable degree within one year of service separation; therefore, the presumptive provisions for hypertension and diabetes are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Veteran has not claimed that he has experienced continuous hypertension or diabetes symptoms since active service.  However, to the extent that statements made in the context of the current claim can be interpreted as such, the Board finds that, while the Veteran is competent to report the onset of symptoms of hypertension and diabetes, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of hypertension and diabetes after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the January 1977 Medical Board examination report, which are entirely negative for any reports or findings of hypertension or diabetes symptoms; the post-service VA treatment records dated in the 1980s which are also negative for any symptoms of hypertension or diabetes; and the lack of any documentation of reports or treatment for hypertension or diabetes until 2011, more than 30 years after service separation.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of hypertension or diabetes since service, so as to warrant a finding of a nexus between the current disorders and active service. 

The Board acknowledges the Veteran's belief that his current hypertension and diabetes are related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that there are no medical opinions of record which support a relationship between the Veteran's current hypertension and diabetes and active service, nor is there any other indication in the medical evidence of record that there is a relationship between the current hypertension or diabetes and active service.

Based on the evidence of record, the weight of the evidence demonstrates no relationship between the Veteran's hypertension and diabetes and his military service, to include as due to herbicide exposure, including no credible evidence of continuous or recurrent hypertension or diabetes symptoms during active service, continuous or recurrent hypertension or diabetes symptoms following service separation, or competent medical evidence establishing a link between the Veteran's hypertension or diabetes and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension and diabetes, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms of the claimed disorders and continuous or recurrent post-service symptoms of the claimed disorders.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
Increased Ratings for Knee Disabilities

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also as above, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

The Veteran's right knee disability is evaluated as 10 percent disabling prior to April 17, 2012, and as 30 percent disabling thereafter.  He is in receipt of a 10 percent disability rating for the left knee disability throughout the rating period on appeal.  

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

In this case, the right knee disability has been evaluated under the provisions of 38 C.F.R. § 4.71a, DC 5010-5261, and the left knee disability has been evaluated under the provisions of 38 C.F.R. § 4.71a, DC 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  As noted above, DC 5010 contemplates traumatic arthritis, and directs that the disability be rated as degenerative arthritis under DC 5003, also discussed above.      

The Veteran contends that he is entitled to higher ratings for his knee disabilities based on his pain, including flare-ups.

Turning to the evidence most pertinent to the rating period on appeal, a February 2011 VA treatment note indicates that the Veteran reported bilateral knee pain.  On examination, it was noted that he had complete range of motion, but that he was unable to squat completely and that there was slight crepitus in the left knee (see Virtual VA, CAPRI entry 4/26/12, Nurse Practitioner Outpatient Note dated 2/23/11,  p. 4).

The Veteran was afforded a VA examination in March 2011.  He reported stiffness, giving way, lack of endurance, locking, and pain.  He denied weakness, swelling, heat, redness, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He reported experiencing flare-ups as often as six times per day, which each flare-up lasting a half hour at a severity level of 8 out of 10.  The flare-ups were precipitated by physical activity, and during the flare-ups he stated his knee locked up.  When asked about the functional impact of his knee disabilities, he reported difficulty with standing and walking.  On physical examination, he walked with a normal gait.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation.  There was crepitus bilaterally.  There was no ankylosis.  On both sides, flexion was to 130 degrees with pain at 130 degrees; extension was to 0 degrees; after repetition, there was no loss in range of motion.  The examiner stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Ligament testing was negative, and there were no meniscal abnormalities.  X-rays showed degenerative changes.  The VA examiner opined that the Veteran's occupation and daily activities were not affected by his knees.  

The Veteran was afforded another VA examination in April 2012.  He reported flare-ups which are manifested by pain that was worse with motion.  Right knee flexion was to 130 degrees with pain at 100 degrees; right knee extension was to 0 degrees with pain at 20 degrees.  Left knee flexion was to 115 degrees with pain at 100 degrees; left knee extension was to 5 degrees with pain at 25 degrees.  After repetition, right knee flexion was to 130 degrees and extension was to 20 degrees; left knee flexion was to 115 degrees and extension was to 5 degrees.  Functional loss following repetitive use included less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting.  Ligament stability tests were all normal.  There was no patellar subluxation or dislocation.  It was noted that the Veteran had a left meniscal tear and had a meniscectomy in March 2012 with no residuals.  With regard to functional impact on the Veteran's ability to work, the examiner noted that he is unable to stand, sit, bear weight or walk without knee pain, and that he should avoid stairs, bending, kneeling, and crouching.  

On the question of whether the Veteran is entitled to higher ratings for his bilateral knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  

As noted above, the left knee has been evaluated under DC 5260, which contemplates impairment of the knee manifested by limitation of flexion.  However, based on the evidence outlined above, it appears that DC 5261, which contemplates limitation of extension, is the more appropriate diagnostic code for the left knee.  

Under DC 5261, where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether a higher, 40 percent, disability rating is warranted for the left knee from April 17, 2012.  However, the evidence weighs against increased ratings for the right knee under DC 5261 for the entire rating period on appeal and against a rating in excess of 10 percent for the left knee prior to April 17, 2012.

In this case, the evidence shows that the Veteran had extension in the right knee to no worse than 0 degrees prior to April 17, 2012, when the current 30 percent disability rating went into effect, and extension to no worse than 20 degrees from April 17, 2012, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's painful motion into account, as the criteria for ratings higher than 10 and 30 percent under DC 5261 (limitation of extension to 10 and 30 degrees, respectively) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings under DC 5261 for the right knee disability for any part of the rating period on appeal.  Indeed, the limitation of right knee extension demonstrated prior to April 17, 2012, does not even meet the criteria for a noncompensable rating under DC 5261.  

For the left knee, prior to April 17, 2012, extension was also no worse than 0 degrees, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  Thus, for the same reasons as above, the evidence does not support a rating in excess of 10 percent for the left knee under DC 5261 prior to April 17, 2012, as the criteria for even a noncompensable rating were not met prior to that date.  However, at the April 2012 VA examination, the Veteran experienced pain at 25 degrees of extension.  The Board notes that although the RO acknowledged painful extension in the right knee at the 2012 VA examination and awarded a higher rating for the right knee, it did not mention the finding of painful extension in the left knee in its December 2012 rating decision.  Applying VAOPGCPREC 9-98 and resolving reasonable doubt in favor of the Veteran, the Board finds that a 40 percent disability rating is warranted for the left knee disability from April 17, 2012.  As limitation of extension to 25 degrees falls between the criteria for 30 and 40 percent ratings, the Board has assigned the higher rating.  See 38 C.F.R. § 4.7.

For the left knee prior to April 17, 2012, and the right knee throughout the rating period, the Board finds that the currently assigned disability ratings account for the Veteran's painful motion and any additional limitation of motion during flare-ups.  As noted above, limitation of extension of both knees prior to April 17, 2012, did not even meet the criteria for a compensable rating under DC 5261; thus, the 10 percent ratings adequately compensate the Veteran for his pain.  Moreover, the 30 percent rating assigned for the right knee from April 17, 2012, is based on the limitation of extension demonstrated where pain set in and after repetition, and, thus, it contemplates the DeLuca factors.     

The Board has considered whether any other diagnostic code would allow for higher ratings for the Veteran's knee disabilities, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

DC 5260 contemplates impairment of the knee manifested by limitation of flexion.  Under DC 5260, where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had flexion to no worse than 100 degrees bilaterally throughout the rating period on appeal, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's painful motion into account, as the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings under DC 5260 for the knee disabilities for any part of the rating period on appeal.  

Moreover, while the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg, the Board finds that separate ratings for limitation of flexion and extension are not appropriate in this case.  Namely, as stated above, his flexion measurements do not even meet the criteria for noncompensable disability ratings under DC 5260 at any time during the rating period on appeal.   

Next, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.  In this case, DC 5003 allows for a maximum of a 10 percent rating for each knee, and, thus, does not allow for higher ratings.    

In considering whether higher ratings are warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.    

Next, the Board has considered whether any other diagnostic code would allow for increased ratings for the Veteran's knee disabilities, manifested by instability.  DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

The Veteran has not reported instability of the knees at any time during the rating period on appeal.  Moreover, ligamentous laxity has not been found on examination at any time during the rating period on appeal.  At the 2011 and 2012 VA examinations, the knees were stable to ligament testing, providing highly probative medical evidence against this claim.  Thus, the criteria for increased ratings under DC 5257 have not been met.  Further, for the foregoing reasons, the Board finds that separate ratings for knee instability are not warranted in this case.       

In further consideration of higher ratings for instability, DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus), but only allows for a 10 percent disability rating.  DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, but the overwhelming evidence demonstrates no current meniscal abnormalities.  Although the 2012 VA examiner indicated the Veteran had undergone a meniscectomy on the left knee, he further noted no residuals, as any residual meniscus disorder is asymptomatic.  Therefore, the Board finds that the weight of the evidence is against a grant of a higher or separate rating under DC 5258.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

The Board has considered the Veteran's statements that his bilateral knee disabilities are worse, as well as his report of pain and limitation of his ability to walk and stand for prolonged periods.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and limitation of motion.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 30 degrees, extension limited to 15 degrees, etc.) such as to enable a finding that the disability picture more nearly approximates disability ratings in excess of 10 percent under the rating criteria for knee disabilities prior to April 17, 2012; nor does the evidence demonstrate additional functional limitation or limitation of motion (extension limited to 30 degrees) such as to enable a finding that the disability picture more nearly approximates a disability rating in excess of 30 percent under the rating criteria for the right knee disability from April 17, 2012.  

As above, the Board finds that the criteria for a 40 percent disability rating for the left knee disability are met from April 17, 2012.  

Despite the Veteran's contention of debilitating knee disabilities, the current disability ratings indicate a significant impact on his functional ability.  Such disability evaluations assigned by VA recognizes his painful motion, indicating very generally a 20 percent reduction in his ability to function due to his knee disabilities prior to April 17, 2012, and a 70 percent reduction in his ability to function due to his knee disabilities from April 17, 2012.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.  

For these reasons, the Board finds that, for the rating period prior to April 17, 2012, the weight of the evidence is against ratings in excess of 10 percent for the bilateral knee disabilities.  For the period from April 17, 2012, the weight of the evidence is against a rating in excess of 30 percent for the right knee disability, but is in relative equipoise as to whether a 40 percent disability rating is warranted for the left knee disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his knee disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate for the knee disabilities (the Veteran's only service-connected disabilities), and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with his service connected disability, he has not indicated he is unable to work or attend school due to his knee disabilities (nor does the evidence of record suggest this).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a March 2011 letter.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  

With regard to the representative's statement in the December 2016 Appellant's Brief that VA has not assisted the Veteran with regard to his contention of herbicide exposure, the Board finds that VA's duty to assist has been met in that regard.  In the March 2011 letter to the Veteran, VA requested details regarding the nature and location of herbicide exposure; however, the Veteran has not provided that information.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  In this case, the Veteran has not provided VA with any details regarding his claimed herbicide exposure.  Moreover, VA requested information regarding his claimed herbicide exposure from the National Personnel Records Center, which responded in May 2011 that there was no indication in his file of herbicide exposure.  Therefore, the Board finds that VA's duty to assist has been satisfied.    

In addition, the Veteran has been afforded an adequate examination on the increased rating issues decided herein.  VA provided the Veteran with examinations in March 2011 and April 2012.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the increased rating issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges the request of the Veteran's representative in the December 2016 Appellant's Brief for a new VA examination in light of the age of the 2012 VA examination.  However, neither the representative nor the Veteran has contended that his knee disabilities have worsened since the 2012 examination.  Thus, the Board finds that the 2012 VA examination is adequate.   

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for hypertension and diabetes; however, the Board finds that a VA examination is not necessary in order to decide this issue.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  \

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for the claimed disorders, as discussed above.  Moreover, the weight of the evidence is against a finding of herbicide exposure during active service.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to either hypertension or diabetes in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no continuous symptoms of hypertension or diabetes in service and no continuity of symptoms of hypertension or diabetes since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hypertension or diabetes.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's hypertension or diabetes would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disorders and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.

Service connection for type II diabetes mellitus is denied.  

A disability rating in excess of 10 percent for the right knee disability prior to April 17, 2012, is denied.  

A disability rating in excess of 30 percent for the right knee disability from April 17, 2012, is denied.  

A disability rating in excess of 10 percent for the left knee disability prior to April 17, 2012, is denied.  

A 40 disability rating for the left knee disability is granted from April 17, 2012.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


